Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Christopher Anthony Davidson, Appellant               Appeal from the 196th District Court of
                                                       Hunt County, Texas (Tr. Ct. No. 29922).
 No. 06-15-00065-CR         v.                         Memorandum Opinion delivered by Chief
                                                       Justice Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Christopher Anthony Davidson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 18, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk